Citation Nr: 0640141	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-23 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
service-connected peptic ulcer disease.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1973 to May 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
RO.  

The Board notes that the veteran's January 2004 Notice of 
Disagreement also addressed the issues of increased ratings 
for the service-connected bilateral hearing loss disability 
and tinnitus; however, the veteran's June 2004 Form 9 only 
perfected his appeal with respect to the tinnitus and peptic 
ulcer disease issues.  

In addition, in September 2004 VA received notice from the 
veteran that he was withdrawing his claim for an increased 
rating for the service-connected tinnitus.  Therefore, the 
only issue currently before the Board is that of an increased 
rating for the service-connected peptic ulcer disease.  



FINDING OF FACT

The service-connected peptic ulcer disease currently is not 
shown to be productive of more than mild disability with 
occasional nausea, vomiting and epigastric discomfort; 
neither related weight loss nor anemia is demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the service-connected peptic ulcer disease have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.114 including Diagnostic Code 7306 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The Court further held that VA failed to demonstrate that, 
"lack of such a pre-AOJ-decision notice was not prejudicial 
to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by 
the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 
401, 116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under VCAA by letter mailed 
in December 2004, subsequent to its initial adjudication of 
the claim, to include notice that he should submit all 
pertinent evidence in his possession.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability for which a increased 
rating is sought, the Board finds that there is no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

As explained, the Board has determined an increased rating is 
not warranted for the service-connected peptic ulcer 
disease.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide notice with 
respect to those elements of the claim was no more than 
harmless error.  

The record also reflects that the veteran has been afforded 
an appropriate VA contract examination and the originating 
agency has obtained the veteran's service medical records and 
post-service treatment records.  

Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist requirements of VCAA and the 
pertinent implementing regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim in May 2005.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  

In sum, the Board is satisfied that any procedural defect in 
the development and consideration of the claim by the 
originating agency was insignificant and non-prejudicial to 
the veteran.  


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The veteran's service connected history of peptic ulcer 
disease is currently rated by analogy under Diagnostic Code 
7306 as 10 percent disabling, for ulcer, marginal 
(gastrojejunal).  

A mild ulcer, with recurring symptoms once or twice yearly, 
is evaluated at 10 percent disabling.  

A 20 percent rating is warranted for a moderate ulcer with 
episodes of recurring symptoms several times a year.  38 
C.F.R. § 4.114, Diagnostic Code 7306.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  

The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to the 
disabilities.  

The outpatient treatment records from Camp Lejune Naval 
Hospital show that the veteran was seen regularly from July 
2001 to April 2002 for refills of his prescriptions, and from 
January 2004 to November 2004 when he denied experiencing 
nausea, vomiting and abdominal pain.  

In January 2003 the veteran was provided a VA contract 
examination to determine the current severity of his 
disability.  He complained of having nausea and vomiting once 
a week after eating.  He stated that at times he experienced 
a burning discomfort in his epigastric area.  

There were no complaints of anemia, black stool or vomiting 
blood.  The examiner could detect no significant functional 
impairment a result of the veteran's gastrointestinal 
problems, and the veteran stated that he missed six to eight 
days of work a year due to his condition.  

Upon examination, the veteran's abdomen had no tenderness or 
strangulation, and there was no evidence of ascites or 
masses.  The examiner did note a well-healed midline scar and 
a very noticeable incisional or ventral hernia in the 
epigastric area.  The diagnosis was that of a history of 
peptic ulcer disease, status post surgical repair of the 
peptic ulcer perforation with ensuing peritonitis and 
residual incisional or ventral hernia.  

The VA examiner noted that the veteran made subjective 
complaints of occasional nausea and vomiting, as well as some 
occasional epigastric discomfort.  There were no significant 
subjective factors at the time of examination except for the 
hernia.  

In an addendum to the examination, the VA examiner noted that 
the veteran had a normal blood count, and an upper GI series 
was normal aside from a minimal deformity of the duodenal 
bulb.  

The Board finds that the medical evidence of record does not 
establish that the veteran experiences manifestations 
reflective of moderate peptic ulcer disease with episodes of 
recurring symptoms several times a year.  

In this regard, the Board notes that, while the veteran has 
stated that he experiences stomach pain and missed work 
during the year, his most recent outpatient records from Camp 
Lejune show that he has denied experiencing abdominal pain, 
nausea and vomiting.  

In addition, at his January 2003 contract examination, 
physical examination of the abdomen revealed no tenderness or 
strangulation, and there was no evidence of ascites or 
masses, although a hernia was observed in the epigastric 
area.  

The examiner was able to detect no significant functional 
impairment resulting from the stomach condition, and the 
veteran stated that he had missed approximately six to eight 
days of work a year because of his condition.  Neither 
related weight loss nor anemia is demonstrated.  A February 
2003 upper GI series showed a minimal deformity of the 
duodenal bulb, with no abnormality of the intestinal gas 
pattern or ulceration.  

The medical evidence therefore does not serve to establish 
the presence of more than mild peptic ulcer disease with 
brief episodes of recurring symptoms once or twice yearly.  
Therefore, an increased evaluation higher than 10 percent is 
not assignable. 

The Board has considered whether there is any other basis for 
granting this claim, but has found none.  In particular, the 
Board has considered the benefit-of-the-doubt doctrine, but 
has determined that it is not applicable to this claim 
because the preponderance of the evidence is against the 
claim.  



ORDER

An increased rating in excess of 10 percent for the service-
connected peptic ulcer disease is denied.  


__________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


